NET2000 COMMUNICATIONS GROUP, INC.      EXHIBIT: 10.43
2180 Fox Mill Road
Herndon, Virginia 20171

                    May 30, 2001

Mr. Mark Mendes
268 Hill and Dale Lane
Berryville, VA 22611

Dear Mark:

      We are pleased to inform you that Net2000 Communications Group, Inc. (the
“Company”) has agreed to your request to commit (the “Commitment”) to lend you
(the “Borrower”) loans in an aggregate amount of up to one hundred thousand
dollars ($100,000) (collectively, the “Loan”) upon the terms and conditions set
forth herein.

      All the details regarding the Loan are outlined in the following
paragraphs of this letter.

      1.      Type of Loan: Subject to the terms and conditions hereof, the
Company agrees to make loans to you from time to time from the date hereof to
and including November 29, 2002; provided that in no event shall the aggregate
outstanding principal amount of the loans exceed $100,000. The Loan matures, and
shall be due and payable (together with all accrued interest thereon) on
November 30, 2002 (the “Maturity Date”). The Borrower may borrow on any Business
Day, provided that the Borrower shall give the Company written notice (which
notice must be received by the Company prior to 1:00 p.m., Eastern Standard
Time, on the requested borrowing date). The proceeds of each advance of the Loan
shall be made available to the Borrower by check or wire transfer at an account
specified by the Borrower in writing to the Company. The Company has established
a bank account at a commercial bank of prominent reputation at which the funds
have been deposited for purposes of making the Loan.

      2.      Note. The obligation of the Borrower to repay the Loan shall be
evidenced by a promissory note (the “Note”) in the form set forth as Exhibit A
hereto.

      3.      Interest Rate. Interest on the unpaid balance of the Loan will be
charged at a rate per annum as set forth in the Note and will be computed on the
basis set forth in the Note.

      4.      Prepayment. Subject to the terms and conditions of this letter
agreement (herein referred to as this “Agreement”), the Borrower may prepay this
Loan in whole or in part at any time without penalty or premium, together with
any accrued but unpaid interest thereon. Amounts so prepaid may not be
reborrowed.

 



--------------------------------------------------------------------------------



      5.      Payment Terms. (a) Accrued interest shall be due and payable on
the last day of each calendar month, commencing with the first such day
following the date the initial advance of the Loan is made.

               (b)      The outstanding principal amount, together with all
accrued interest on the Loan, shall be due and payable on the Maturity Date.

      6.      Mandatory Repayment. In the event that the Borrower is no longer
employed by the Company or the Company’s parent company for any reason
whatsoever (whether because of voluntary or involuntary termination, death or
otherwise) (the first date on which Borrower is no longer employed, the
“Termination Date”), the Loan, together with all accrued interest thereon and
all other obligations payable pursuant to this Agreement and the Note, shall
become due and payable no later than sixty (60) days from the Termination Date.

      7.      Event of Default. (a) Each of the following events or occurrences
shall be an event of default (an “Event of Default”) under this Agreement and
the Note:



              (i)      The failure by the Borrower to pay the principal of the
Loan or any interest on the Loan when the same shall have become due.



              (ii)      The Borrower shall die or become legally incompetent.



              (iii)      (A) The Borrower shall commence any case, proceeding or
other action (1) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate him as bankrupt or insolvent, or seeking reorganization,
arrangement, winding up, liquidation, dissolution, or other relief with respect
to his debts, or (2) seeking appointment of a receiver, trustee, custodian or
other similar official for him or for all or any substantial part of his assets,
or the Borrower shall make a general assignment for the benefit of his
creditors; or (B) there shall be commenced against the Borrower any case,
proceeding or other action of a nature referred to in clause (A) above which
(1) results in the entry of an order for relief or any such adjudication or
appointment or (2) remains undismissed, undischarged or unbonded for a period of
60 days; or (C) there shall be commenced against the Borrower any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
his assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (D) the Borrower shall take any action
in furtherance of, or indicating his consent to, approval of, or acquiescence
in, any of the acts set forth in clause (A), (B), or (C) above; or (E) the
Borrower shall generally not, or shall be unable to, or shall admit in writing
to his inability to, pay his debts as they become due.

 



--------------------------------------------------------------------------------



               (b)      If an Event of Default shall occur and be continuing,
the Company may, by notice to the Borrower, terminate the Commitment to make the
Loan and declare the entire unpaid principal amount of the Loan, all interest
accrued and unpaid thereon and all other amounts payable hereunder and under the
other Documents (as hereinafter defined) to be forthwith due and payable,
whereupon the entire unpaid principal amount of the Loan, all interest accrued
and unpaid thereon and all other amounts payable hereunder under the Note and
under the other Documents shall be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that the occurrence
of the events described in Paragraph 7(a)(iii) of this Agreement shall result in
an automatic termination of the Commitment and immediate acceleration of the
Loan and all amounts due by the Borrower under the Note and this Agreement and
the other Documents, whereupon all such amounts shall be due and payable.

               (c)      The remedies provided in this Paragraph 7 and in the
Note are cumulative and not exclusive of any remedies provided by law. The
Company is entitled to exercise any remedies simultaneously or in whatever order
the Company deems appropriate.

               (d)      Upon the occurrence and during the continuance of any
Event of Default, the Company may take any lawful action against the Borrower to
collect the payments then due and thereafter to become due under the Note and
this Agreement.

      8.      Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or when sent, via overnight mail (with confirmation
received), addressed as follows or to such other address as may be hereafter
notified by the respective parties hereto:

      The Borrowers: Mr. Mark Mendes
268 Hill and Dale Lane
Berryville, VA 22611   The Company: Net2000 Communications Group, Inc.
2180 Fox Mill Road
Herndon, Virginia 20171
Attn: Legal Department

provided that any notice, request or demand to or upon the Company shall not be
effective until received.

      9.      Expenses Etc. The Borrower shall pay or reimburse (on demand) the
Company for (a) and and all costs and expenses of the Company (including legal
fees and disbursements of counsel to the Company) in connection with the
negotiation, preparation, execution, delivery, administration and enforcement of
this Agreement, the Note, the Loan or any other documents,

 



--------------------------------------------------------------------------------



agreements and instruments in connection therewith and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith (collectively, the “Documents”) and of any actual or
proposed waiver or amendment to any of the foregoing (whether or not such waiver
or amendment shall become effective) and (b) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement, the Note, the Loan or any other
Document or any other document referred to herein or therein. The Borrower
hereby agrees to indemnify the Company and all of its affiliates and all of
their directors, officers, employees and agents (each an “Indemnified Party”)
from, and hold each of them harmless against, any and all losses, liabilities,
claims, damages or expenses incurred by any of them arising out of or by reason
of any investigation or litigation or other proceedings (including any
threatened investigation or litigation or other proceedings) relating to any
actual or proposed use by the Borrower of the proceeds of the Loan hereunder and
under the Note, including, without limitation, the reasonable legal fees and
disbursements of counsel incurred in connection with any such investigation or
litigation or other proceedings (but excluding any such losses, liabilities,
claims, damages or expenses incurred by reason of the gross negligence or
willful misconduct of the party to be indemnified).

      10.      Amendments. Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be amended or modified only by an
instrument in writing signed by the Borrower and the Company.

      11.      Representation and Warranty. The Borrower represents and warrants
to the Company that no part of the proceeds of the Loan will be used to buy or
carry any margin stock (within the meaning of Regulation T, U or X of the Board
of Governors of the Federal Reserve System).

      12.      Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower and the Company, all future holders of the
Note and their respective successors and assigns, except that the Borrower may
not assign or transfer any of his rights or obligations under this Agreement or
the Note without the prior written consent of the Company.

      13.      Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

      14.      Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

      15.      GOVERNING LAW. THIS AGREEMENT, THE NOTE AND THE OTHER DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. THE BORROWER AND THE COMPANY

 



--------------------------------------------------------------------------------



HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

      16.      Severability. In case any provision in or obligation under this
Agreement or the Note or the other Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

      17.      Survival. All indemnities set forth herein including, without
limitation, in Paragraph 9, shall survive the execution and delivery of this
Agreement, the Note and the other Documents and the making and repayment of any
advances hereunder.

      If you are in agreement with the foregoing, kindly sign this Agreement in
the space provided, whereupon this Agreement shall become a binding agreement on
the parties hereto.

      Very truly yours,     NET2000 COMMUNICATIONS GROUP, INC     By: /s/ Donald
Clarke
Donald Clarke
Chief Financial Officer

AGREEMENT AND ACCEPTANCE

With the intent to be legally bound hereby, the above terms and conditions are
hereby agreed to and accepted this 4th day of June, 2001.

    /s/ Mark Mendes
MARK MENDES

 



--------------------------------------------------------------------------------



COMMONWEALTH OF VIRGINIA )
                                                             )   ss:
COUNTY OF FAIRFAX                    )

      On this 4th day of June, 2001, before me personally appeared MARK MENDES,
to me known to be the person who executed the foregoing instrument and who being
by me duly sworn, did depose and say that he resides at 268 Hill and Dale Lane,
Berryville, Virginia and that he signed his name to the foregoing instrument.

      /s/ Jennifer Fabris
NOTARY PUBLIC

 